Citation Nr: 0100530	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-29 172A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a postoperative scar 
from the removal of a cyst on the left forehead, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972.  This appeal arises from an October 1996 rating 
decision, which increased the rating for a service-connected 
postoperative scar from the removal of a cyst on his left 
forehead to 10 percent.  The veteran testified at a hearing 
before a hearing officer at the RO in February 1998, and a 
transcript of the hearing is contained in the claims folder.  

In April 2000, the Board of Veterans' Appeals (Board) 
remanded this claim to the RO.  After completing the 
requested development to the extent possible, the RO 
continued the denial of the claim, and returned the claims 
file to the Board.

The Board notes that the appeal initially included claims for 
service connection for bilateral pes planus; for arthritis of 
the feet, ankles, legs, hips, and back; and for a ganglion 
cyst of the right cheek and right wrist.  In April 2000, the 
Board denied these claims as not well grounded.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under these circumstances, the service connection claims 
referred to above are hereby referred to the RO for 
consideration on the merits.  In connection with such 
adjudication, the RO should ensure that all 
development/notification requirements of the Veterans Claims 
Assistance Act of 2000 are complied with.  


REMAND

In this case, the veteran contends, in effect, that the 
service-connected postoperative scar from the removal of a 
cyst on his left forehead is more disabling than reflected by 
the current rating.  At the hearing before a hearing officer 
at the RO in February 1998, he testified that the scar is 
constantly inflamed and painful, sensitive to heat and cold, 
and is disfiguring.  

In its remand of April 2000, the Board noted that the medical 
evidence then of record showed that the veteran has multiple 
incision scars on his left forehead.  The remand directed 
that the veteran's scar or scars be re-evaluated for 
symptomatology pertinent to factors contained in VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  The 
veteran was to be accorded a VA examination to determine the 
current severity of his left forehead scar.  The examiner was 
asked to describe the scar, and to determine whether severe 
or repugnant deformity exists with regard to the scar.  The 
examining physician was requested to determine whether there 
is tissue loss associated with the scar, and cicatrization 
with marked discoloring, color contrast, or similar clinical 
indications.  The examiner was also asked to report whether 
the scar was tender and painful on objective demonstration.  
The remand further requested that a color photograph of the 
scar be supplied.  

A note in the claims folder indicates that the veteran failed 
to report for a VA examination to be conducted pursuant to 
the March 2000 remand, and scheduled for July 24, 2000.  No 
explanation for the veteran's failure to report for the 
scheduled VA examination is contained in the record.  

In August 2000, the veteran submitted a written statement in 
which he waived the 60-day period provided for him to submit 
additional evidence in support of his claim, and he requested 
that his appeal be immediately forwarded to the Board for 
appellate review.  

The claims folder contains an envelope with several color 
photographs of the veteran's face.  The envelope is stamped 
with a date in September 2000, indicating that the 
photographs of the veteran were submitted by him after the 
veteran's August 2000 written statement requesting that his 
claim be immediately submitted to the Board.  

While the submission of color photographs in September 2000 
provides some evidence that may be helpful in evaluating the 
claim, the specific medical evidence that the remand directed 
be obtained has not been obtained because the scheduled VA 
examination has not been conducted.  Moreover, the record 
does not clearly establish that the veteran has been advised 
of the consequences of failing to report to the requested 
examination.

In view of the foregoing, and in light of the development and 
notification requirements imposed by the Veterans Claims 
Assistance Act of 2000, the Board finds that the veteran 
should be given another opportunity to report to an 
examination to obtain evidence crucial to evaluating his 
claim.  The veteran is hereby advised that failure to report 
to any such scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000)..  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
record in the case reflects that the veteran has received 
treatment from a VA medical facility in Pittsburgh, 
Pennsylvania.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file records from any other 
source(s) or facility(ies) identified by the veteran.

Accordingly, the issue remaining on appeal is hereby REMANDED 
to the RO for the following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the VA medical 
facility the veteran has received 
treatment from in Pittsburgh.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and his representative 
should be duly notified.  The veteran is 
free, of course, to submit any pertinent 
medical evidence in his possession.

2.  After all additional records received 
pursuant to paragraph 1, above, have been 
obtained and associated with the claims 
file, the veteran should be accorded a VA 
examination to determine the severity of 
his service-connected postoperative scar 
from the removal of a cyst on the left 
forehead.  The entire claims file, to 
include a complete copy of this remand, 
must be provided to, and be reviewed by 
the examiner, and the examination report 
should reflect consideration of the 
veteran's documented medical history.  
The examiner should indicate whether the 
veteran's scar or scars of the left 
forehead is/are severely disfiguring, and 
the examiner should further state whether 
the scar or scars produce(s) a marked and 
unsightly deformity of the eyelids, lips 
or auricles.  The examiner should also 
indicate whether there is exceptionally 
repugnant deformity of one side of the 
veteran's face or marked or repugnant 
bilateral disfigurement.  The examining 
physician should comment on whether there 
is tissue loss and cicatrization with 
marked discoloring, color contrast or the 
like, and whether the scar or scars 
is/are tender and painful on objective 
demonstration.  The examiner should take 
unretouched color photographs of the 
veteran's face, and associate them with 
his typewritten examination report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims on in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
the RO must furnish to him and his 
representative a supplemental statement 
of the case, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



